Citation Nr: 0321637	
Decision Date: 08/28/03    Archive Date: 09/04/03

DOCKET NO.  02-05 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than October 25, 
1999, for the grant of nonservice-connected pension benefits.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active duty for training from February 1973 
to August 1973  

The matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1999 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO), which awarded the appellant nonservice-
connected pension benefits, effective October 25, 1999.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Second, VA has a 
duty to assist the claimant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2002).  

The appellant appeared before the undersigned Veterans Law 
Judge at a March 2003 Travel Board hearing to present 
testimony regarding his claim.  It was noted at the hearing 
that the appellant was represented by the Georgia Department 
of Veterans Services, but that they were not available to 
represent him at the hearing.  Subsequently, a properly 
executed appointment of the American Legion as the 
appellant's representative dated in January 2003 was 
associated with the claims folder .  

Because it appears that the American Legion was not informed 
as to the appellant's March 2003 Travel Board hearing, and 
has not been afforded the opportunity to review the claims 
file and submit arguments in support of the appellant's 
claim, the Board believes that the appellant should be given 
the opportunity to have his chosen representative represent 
him at another hearing, should he so desire, and to submit 
written arguments in his behalf.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA are fully complied 
with and satisfied.  See 38 U.S.C.A. §§ 5102, 
5103 and 5103A (West 2002); 38 C.F.R. § 3.159 
(2002).  Particularly, the RO must notify the 
appellant of the applicable provisions of the 
VCAA, including what evidence is needed to 
support his claim, what evidence VA will 
develop, and what evidence the appellant must 
furnish.  

2.  The RO should contact the appellant to see 
if he desires another hearing at the RO before 
a Veterans Law Judge, with his representative, 
the American Legion, in attendance.  If so, 
such hearing should be scheduled.  

3.  If the appellant elects not to have another 
Travel Board hearing, his representative must 
be permitted to review the claims file and 
submit any arguments he believes cogent to the 
appellant's claim.  Following the submission of 
arguments by the appellant's representative, 
the RO should readjudicate the claim for an 
effective date earlier than October 25, 1999, 
for the grant of nonservice-connected pension 
benefits.  If the benefit 


sought on appeal remains denied, the appellant 
and his representative should be provided a 
supplemental statement of the case and an 
appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board.  

The appellant need take no action until notified, and he has 
the right to submit additional evidence and argument on the 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


